 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 1777 
 
AN ACT 
To make technical corrections to the Higher Education Act of 1965, and for other purposes. 
 
 
1.Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Table of contents.
Sec. 2. References.
Sec. 3. Effective date.
TITLE I—General Provisions
Sec. 101. General provisions.
TITLE II—Teacher Quality Enhancement
Sec. 201. Teacher quality enhancement.
TITLE III—Institutional aid
Sec. 301. Institutional aid.
Sec. 302. Multiagency study of minority science programs.
TITLE IV—Student assistance
Sec. 401. Grants to students in attendance at institutions of higher education.
Sec. 402. Federal Family Education Loan Program.
Sec. 403. Federal work-study programs.
Sec. 404. Federal Direct Loan Program.
Sec. 405. Federal Perkins Loans.
Sec. 406. Need analysis.
Sec. 407. General provisions of title IV.
Sec. 408. Program integrity.
Sec. 409. Waiver of master calendar and negotiated rulemaking requirements.
TITLE V—Developing institutions
Sec. 501. Developing institutions.
TITLE VI—International education programs
Sec. 601. International education programs.
TITLE VII—Graduate and postsecondary improvement
Sec. 701. Graduate and postsecondary improvement programs.
TITLE VIII—Additional programs
Sec. 801. Additional programs.
Sec. 802. Amendments to other higher education Acts.
2.ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).
3.Effective dateExcept as otherwise provided in this Act, the amendments made by this Act shall take effect as if enacted on the date of enactment of the Higher Education Opportunity Act (Public Law 110–315).
IGeneral Provisions
101.General provisions
(a)Higher Education Opportunity Act
(1)General definition of institution of higher educationSection 101(b) of the Higher Education Opportunity Act (Public Law 110–315) is amended by striking July 1, 2010 and inserting the date of enactment of this Act.
(2)Definition of institution of higher education for purposes of title iv programsSection 102(e) of the Higher Education Opportunity Act (Public Law 110–315) is amended by striking the period at the end and inserting , except that, with respect to foreign nursing schools that were eligible to participate in part B of title IV as of the day before the date of enactment of this Act, the amendments made by subsection (a)(1)(D) shall take effect on July 1, 2012..
(b)Higher Education Act of 1965Title I (20 U.S.C. 1001 et seq.) is amended—
(1)in section 102(a)(2)(D) (20 U.S.C. 1002(a)(2)(D)), by striking under part B and inserting under part B of title IV;
(2)in section 111(b) (20 U.S.C. 1011(b)), by striking With and inserting with;
(3)in section 131(a)(3)(A)(iii)(I) (20 U.S.C. 1015(a)(3)(A)(iii)(I)), by striking section 428(a)(2)(C)(i) and inserting section 428(a)(2)(C)(ii);
(4)in section 136(d)(1) (20 U.S.C. 1015e(d)(1)), by striking (Family Educational Rights and Privacy Act of 1974) and inserting (commonly known as the Family Educational Rights and Privacy Act of 1974);
(5)in section 141 (20 U.S.C. 1018)—
(A)in the matter preceding subparagraph (A) of subsection (c)(3), by striking under this title and inserting under title IV; and
(B)in subsection (d)(3), by striking appropriate committees of Congress and inserting authorizing committees;
(6)in section 153(a)(1)(B)(iii)(V) (20 U.S.C. 1019b(a)(1)(B)(iii)(V)), by striking borrowers who take out loans under each place the term appears and inserting borrowers of loans made under; and
(7)in section 155(a) (20 U.S.C. 1019d(a)), by striking paragraph (4) and inserting the following:

(4)include a place to provide information on—
(A)the applicant’s cost of attendance at the institution of higher education, as determined by the institution under part F of title IV;
(B)the applicant’s estimated financial assistance, including amounts of financial assistance used to replace the expected family contribution, as determined by the institution, in accordance with title IV, for students who have completed the Free Application for Federal Student Aid; and
(C)the difference between the amounts under subparagraphs (A) and (B), as applicable; and.
IITeacher Quality Enhancement
201.Teacher quality enhancementTitle II (20 U.S.C. 1021 et seq.) is amended—
(1)in section 200(22) (20 U.S.C. 1021(22)), by striking subparagraph (D) and inserting the following:

(D)prior to completion of the program—
(i)attains full State certification or licensure and becomes highly qualified; and
(ii)acquires a master's degree not later than 18 months after beginning the program.;
(2)in section 202 (20 U.S.C. 1022a)—
(A)in subsection (b)(6)(E)(ii), by striking section 1111(b)(2) and inserting section 1111(b)(1);
(B)in subsection (c)(1), by striking pre-baccalaureate;
(C)in subsection (d)—
(i)in the heading, by striking Pre-Baccalaureate and inserting the; and
(ii)in the matter preceding paragraph (1), by striking An eligible partnership that receives a grant to carry out an effective program for the pre-baccalaureate preparation of teachers shall carry out a program that includes all of the following: and inserting An eligible partnership that receives a grant to carry out a program for the preparation of teachers shall carry out an effective pre-baccalaureate teacher preparation program or a 5th year initial licensing program that includes all of the following:;
(D)in subsection (e)(2)—
(i)in subparagraph (A)(ii), by striking to earn and inserting leading to; and
(ii)in subparagraph (C)—
(I)in clause (i), by striking one-year before teaching residency program; and
(II)in clause (iii)(I), by striking one-year; and
(E)in subsection (i)(3), by striking consent of and inserting consent to; and
(3)in section 231(a)(1) (20 U.S.C. 1032(a)(1)), by striking serve graduate and inserting assist in the graduation of.
IIIInstitutional aid
301.Institutional aidTitle III (20 U.S.C. 1051 et seq.) is amended—
(1)in section 316 (20 U.S.C. 1059c)—
(A)in subsection (a), by striking Indian Tribal and inserting Tribal; and
(B)in subsection (b)—
(i)in paragraph (1), by striking the Tribally Controlled College or University Assistance Act of 1978 and inserting the Tribally Controlled Colleges and Universities Assistance Act of 1978;
(ii)in paragraph (2), by striking the Tribally Controlled College or University Assistance Act of 1978 and inserting the Tribally Controlled Colleges and Universities Assistance Act of 1978; and
(iii)in paragraph (3)(A), by striking the Navajo Community College Assistance Act of 1978 and inserting the Navajo Community College Act;
(2)in section 318(b)(1) (20 U.S.C. 1059e(b)(1)), by striking subparagraph (F) and inserting the following:

(F)is not receiving assistance under—
(i)part B;
(ii)part A of title V; or
(iii)an annual authorization of appropriations under the Act of March 2, 1867 (14 Stat. 438; 20 U.S.C. 123).; 
(3)in section 323(a) (20 U.S.C. 1062(a)), in the matter preceding paragraph (1), by striking in any fiscal year and inserting for any fiscal year,;
(4)in section 324(d) (20 U.S.C. 1063(d))—
(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
(B)by striking Notwithstanding subsections (a) and inserting (1) Notwithstanding subsections (a); and
(C)by adding at the end the following:

(2)If the amount appropriated pursuant to section 399(a)(2)(A) for any fiscal year is not sufficient to pay the minimum allotment required by paragraph (1) to all part B institutions, the amount of such minimum allotments shall be ratably reduced. If additional sums become available for such fiscal year, such reduced allocations shall be increased on the same basis as the basis on which they were reduced (until the amount allotted equals the minimum allotment required by paragraph (1)).;
(5)in section 351(a) (20 U.S.C. 1067a(a))—
(A)by striking section 304(a)(1) and inserting section 303(a)(1); and
(B)by striking of 1979;
(6)in section 355(a) (20 U.S.C. 1067e(a)), by striking 302 and inserting 312;
(7)in section 371(c) (20 U.S.C. 1067q(c))—
(A)in paragraph (3)(D), by striking 402A(g) and inserting 402A(h);
(B)in paragraph (4), by striking 402A(g) and inserting 402A(h); and
(C)in paragraph (9)—
(i)in subparagraph (C)(iii), by striking 402A(g) and inserting 402A(h); and
(ii)by amending subparagraph (F) to read as follows:

(F)is not receiving assistance under—
(i)part B;
(ii)part A of title V; or
(iii)an annual authorization of appropriations under the Act of March 2, 1867 (14 Stat. 438; 20 U.S.C. 123).; and
(8)in section 392(a)(6) (20 U.S.C. 1068a(a)(6)), by striking College or University and inserting Colleges and Universities.
302.Multiagency study of minority science programsSection 1024 (20 U.S.C. 1067d) is repealed.
IVStudent assistance
401.Grants to students in attendance at institutions of higher education
(a)AmendmentsPart A of title IV (20 U.S.C. 1070 et seq.) is amended—
(1)in section 400(b) (20 U.S.C. 1070(b)), by striking 1 through 8 and inserting 1 through 9;
(2)in section 401 (20 U.S.C. 1070a)—
(A)in the second sentence of subsection (a)(1), by striking manner,, and inserting manner,;
(B)in subsection (b)(1), by striking section 401 and inserting this section; and
(C)in subsection (b)(9)(A)—
(i)in clause (vi), by striking $105,000,000 and inserting $258,000,000; and
(ii)in clause (viii), by striking $4,400,000,000 and inserting $4,452,000,000;
(3)by striking paragraph (4) of section 401(f) (20 U.S.C. 1070a(f)), as added by section 401(c) of the Higher Education Opportunity Act (Public Law 110–315);
(4)in section 402A (20 U.S.C. 1070a–11)—
(A)in subsection (b)(1), by striking organizations including and inserting organizations, including; and
(B)in subsection (c)(8)(C)(iv)(I), by inserting to be after determined;
(5)in section 402E(d)(2)(C) (20 U.S.C. 1070a–15(d)(2)(C)), by striking 320. and inserting 320;
(6)in section 415E(b)(1)(B) (20 U.S.C. 1070c–3a(b)(1)(B))—
(A)in clause (i), by striking If a and inserting Except as provided in clause (ii), if a;
(B)by redesignating clause (ii) as clause (iii); and
(C)by inserting after clause (i) (as amended by subparagraph (A)) the following:

(ii)Special continuation and transition ruleIf a State that applied for and received an allotment under this section for fiscal year 2010 pursuant to subsection (j) meets the specifications established in the State's application under subsection (c) for fiscal year 2011, then the Secretary shall make an allotment to such State for fiscal year 2011 that is not less than the allotment made pursuant to subsection (j) to such State for fiscal year 2010 under this section (as this section was in effect on the day before the date of enactment of the Higher Education Opportunity Act (Public Law 110–315)).; 
(7)in section 419C(b)(1) (20 U.S.C. 1070d–33(b)(1)), by inserting and after the semicolon at the end;
(8)in section 419D(d) (20 U.S.C. 1070d–34(d)), by striking 1134 and inserting 134; and
(9)by adding at the end the following:

10Scholarships for veteran's dependents
420R.Scholarships for veteran's dependents
(a)Definition of eligible veteran's dependentThe term eligible veteran's dependent means a dependent or an independent student—
(1)whose parent or guardian was a member of the Armed Forces of the United States and died as a result of performing military service in Iraq or Afghanistan after September 11, 2001; and
(2)who, at the time of the parent or guardian's death, was—
(A)less than 24 years of age; or
(B)enrolled at an institution of higher education on a part-time or full-time basis.
(b)Grants
(1)In generalThe Secretary shall award a grant to each eligible veteran's dependent to assist in paying the eligible veteran's dependent's cost of attendance at an institution of higher education.
(2)DesignationGrants made under this section shall be known as Iraq and Afghanistan Service Grants.
(c)Prevention of double benefitsNo eligible veteran's dependent may receive a grant under both this section and section 401.
(d)Terms and conditionsThe Secretary shall award grants under this section in the same manner, and with the same terms and conditions, including the length of the period of eligibility, as the Secretary awards Federal Pell Grants under section 401, except that—
(1)the award rules and determination of need applicable to the calculation of Federal Pell Grants, shall not apply to grants made under this section;
(2)the provisions of subsection (a)(3), subsection (b)(1), the matter following subsection (b)(2)(A)(v), subsection (b)(3), and subsection (f), of section 401 shall not apply; and
(3)a grant made under this section to an eligible veteran's dependent for any award year shall equal the maximum Federal Pell Grant available for that award year, except that such a grant under this section—
(A)shall not exceed the cost of attendance of the eligible veteran's dependent for that award year; and
(B)shall be adjusted to reflect the attendance by the eligible veteran's dependent on a less than full-time basis in the same manner as such adjustments are made under section 401.
(e)Estimated financial assistanceFor purposes of determinations of need under part F, a grant awarded under this section shall not be treated as estimated financial assistance as described in sections 471(3) and 480(j).
(f)Authorization and appropriations of fundsThere are authorized to be appropriated, and there are appropriated, out of any money in the Treasury not otherwise appropriated, for the Secretary to carry out this section, such sums as may be necessary for fiscal year 2010 and each succeeding fiscal year..
(b)Effective dateThe amendment made by subsection (a)(9) shall take effect on July 1, 2010.
(c)Higher Education Opportunity ActSection 404 of the Higher Education Opportunity Act (Public Law 110–315) is amended by adding at the end the following new subsection:

(i)Effective date; transition
(1)In generalThe amendments made by subsection (e) shall apply to grants made under chapter 2 of subpart 2 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–21 et seq.) on or after the date of enactment of this Act, except that a recipient of a grant under such chapter that is made prior to such date may elect to apply the requirements contained in the amendments made by subsection (e) to that grant if the grant recipient informs the Secretary of the election.
(2)Special ruleA grant recipient may make the election described in paragraph (1) only if the election does not decrease the amount of the scholarship promised to an individual student under the grant..
402.Federal Family Education Loan Program
(a)Amendment to provision amended by the College Cost Reduction and Access Act
(1)In generalSection 428(b)(1)(G)(i) (20 U.S.C. 1078(b)(1)(G)(i)), as amended by section 303 of the College Cost Reduction and Access Act (Public Law 110–84), is amended by striking or 439(q).
(2)Effective dateThe amendment made by paragraph (1) shall be effective as if enacted as part of the amendment in section 303(a) of the College Cost Reduction and Access Act (Public Law 110–84), shall take effect on October 1, 2012, and shall apply with respect to loans made on or after such date.
(b)Entrance counseling functions
(1)Guaranty agenciesSection 428(b)(3) (20 U.S.C. 1078(b)(3)) is amended—
(A)in subparagraph (C), by inserting or 485(l) after section 485(b); and
(B)in subparagraph (D), by inserting or 485(l) after section 485(b).
(2)Eligible lendersSection 435(d)(5) (20 U.S.C. 1085(d)(5)) is amended—
(A)in subparagraph (E), by inserting or 485(l) after section 485(b); and
(B)in subparagraph (F), by inserting or 485(l) after section 485(b).
(c)Amendment to provision amended by the Higher Education Opportunity Act
(1)In generalSection 428C(c)(3)(A) (20 U.S.C. 1078–3(c)(3)(A)), as amended by section 425 of the Higher Education Opportunity Act (Public Law 110–315), is amended by striking section 493C and inserting section 493C,.
(2)Effective dateThe amendment made by paragraph (1) shall be effective as if enacted as part of the amendments in section 425(d)(1) of the Higher Education Opportunity Act (Public Law 110–315), and shall take effect on July 1, 2009.
(d)Rehabilitation of student loans
(1)Section 428F (20 U.S.C. 1078–6) is amended—
(A)in subsection (a)—
(i)by amending paragraph (1) to read as follows:

(1)Sale or assignment of loan
(A)In generalEach guaranty agency, upon securing 9 payments made within 20 days of the due date during 10 consecutive months of amounts owed on a loan for which the Secretary has made a payment under paragraph (1) of section 428(c), shall—
(i)if practicable, sell the loan to an eligible lender; or
(ii)on or before September 30, 2011, assign the loan to the Secretary if—
(I)the Secretary has determined that market conditions unduly limit a guaranty agency’s ability to sell loans under clause (i); and
(II)the guaranty agency has been unable to sell loans under clause (i).
(B)Monthly paymentsNeither the guaranty agency nor the Secretary shall demand from a borrower as monthly payment amounts described in subparagraph (A) more than is reasonable and affordable based on the borrower’s total financial circumstances.
(C)Consumer reporting agenciesUpon the sale or assignment of the loan, the Secretary, guaranty agency or other holder of the loan shall request any consumer reporting agency to which the Secretary, guaranty agency or holder, as applicable, reported the default of the loan, to remove the record of the default from the borrower’s credit history.
(D)Duties upon saleWith respect to a loan sold under subparagraph (A)(i)—
(i)the guaranty agency—
(I)shall repay the Secretary 81.5 percent of the amount of the principal balance outstanding at the time of such sale, multiplied by the reinsurance percentage in effect when payment under the guaranty agreement was made with respect to the loan; and
(II)may, in order to defray collection costs—
(aa)charge to the borrower an amount not to exceed 18.5 percent of the outstanding principal and interest at the time of the loan sale; and
(bb)retain such amount from the proceeds of the loan sale; and
(ii)the Secretary shall reinstate the Secretary’s obligation to—
(I)reimburse the guaranty agency for the amount that the agency may, in the future, expend to discharge the guaranty agency's insurance obligation; and
(II)pay to the holder of such loan a special allowance pursuant to section 438.
(E)Duties upon assignmentWith respect to a loan assigned under subparagraph (A)(ii)—
(i)the guaranty agency shall add to the principal and interest outstanding at the time of the assignment of such loan an amount equal to the amount described in subparagraph (D)(i)(II)(aa); and
(ii)the Secretary shall pay the guaranty agency, for deposit in the agency’s Operating Fund established pursuant to section 422B, an amount equal to the amount added to the principal and interest outstanding at the time of the assignment in accordance with clause (i).
(F)Eligible lender limitationA loan shall not be sold to an eligible lender under subparagraph (A)(i) if such lender has been found by the guaranty agency or the Secretary to have substantially failed to exercise the due diligence required of lenders under this part.
(G)Default due to errorA loan that does not meet the requirements of subparagraph (A) may also be eligible for sale or assignment under this paragraph upon a determination that the loan was in default due to clerical or data processing error and would not, in the absence of such error, be in a delinquent status.;
(ii)in paragraph (2)—
(I)by striking paragraph (1) of this subsection and inserting paragraph (1)(A)(i); and
(II)by striking paragraph (1)(B)(ii) of this subsection and inserting paragraph (1)(D)(ii)(I);
(iii)in paragraph (3)—
(I)by striking sold under paragraph (2) and inserting sold or assigned under paragraph (1)(A); and
(II)by striking sale. and inserting sale or assignment.;
(iv)in paragraph (4), by striking which is sold under paragraph (1) of this subsection and inserting that is sold or assigned under paragraph (1); and
(v)in paragraph (5), by inserting (whether by loan sale or assignment) after rehabilitating a loan; and
(B)in subsection (b), in the first sentence, by inserting or assigned to the Secretary after sold to an eligible lender.
(2)Effective dateThe amendments made by paragraph (1) shall be effective on the date of enactment of this Act, and shall apply to any loan on which monthly payments described in section 428F(a)(1)(A) were paid before, on, or after such date of enactment.
(e)Repayment in full for death and disability
(1)In generalSection 437(a)(1) (20 U.S.C. 1087(a)(1)), as amended by section 437 of the Higher Education Opportunity Act (Public Law 110–315), is amended—
(A)in the matter preceding subparagraph (A), by striking Secretary),, or if and inserting Secretary), or if; and
(B)in subparagraph (B), by inserting the reinstatement and resumption to be after determines.
(2)Effective dateThe amendments made by paragraph (1) shall be effective as if enacted as part of the amendments in section 437(a) of the Higher Education Opportunity Act (Public Law 110–315), and shall take effect on July 1, 2010.
(f)Other amendmentsPart B of title IV (20 U.S.C. 1071 et seq.) is further amended—
(1)in section 428 (20 U.S.C. 1078)—
(A)in subsection (a)(2)(A)(i)(II), by striking and after the semicolon at the end;
(B)in subsection (b)—
(i)in the matter following subclause (II) of paragraph (1)(M)(i), by inserting section before 428B;
(ii)in paragraph (3)(A)(i), by striking any institution of higher education or the employees of an institution of higher education and inserting any institution of higher education, any employee of an institution of higher education, or any individual or entity;
(iii)in paragraph (4), by striking For the purpose of paragraph (1)(M)(i)(III) of this subsection, and inserting With respect to the graduate fellowship program referred to in paragraph (1)(M)(i)(II),; and
(iv)in paragraph (7)—
(I)in subparagraph (B), by striking clause (i) or (ii) of; and
(II)in subparagraph (D), by striking subparagraph (A)(i) and inserting subparagraph (A); and
(C)in subsection (c)(9)(K), by striking 3 months and inserting 6 months;
(2)in section 428B(e) (20 U.S.C. 1078–2(e))—
(A)in paragraph (3)(B), by striking subsection (c)(5)(B) and inserting subsection (d)(5)(B); and
(B)by repealing paragraph (5);
(3)in section 428C (20 U.S.C. 1078–3)—
(A)in subsection (a)(4)(E), by striking subpart II of part B and inserting part E;
(B)in the matter preceding clause (i) of subsection (c)(2)(A)—
(i)by striking subsection (b)(2)(F) and inserting subsection (b)(2); and
(ii)by inserting a comma after graduated;
(C)in subsection (d)(3)(D), by striking loan insurance fund and inserting loan insurance account; and
(D)in subsection (f)(3), by striking subsection (a) and inserting this subsection;
(4)in section 428G(c) (20 U.S.C. 1078–7(c))—
(A)in paragraph (1), by striking section 428(a)(2)(A)(i)(III) and inserting section 428(a)(2)(A)(i)(II); and
(B)by striking paragraph (3) and inserting the following:

(3)notwithstanding subsection (a)(2), may, with the permission of the borrower, be disbursed by the lender on a weekly or monthly basis, provided that the proceeds of the loan are disbursed by the lender in substantially equal weekly or monthly installments, as the case may be, over the period of enrollment for which the loan is made.;
(5)in section 428H (20 U.S.C. 1078–8)—
(A)in subsection (d), by amending the text of the header of paragraph (2) to read as follows: Limits for graduate, professional, and independent postbaccalaureate students; and
(B)in subsection (e), by amending paragraph (6) to read as follows:

(6)Repayment periodFor purposes of calculating the repayment period under section 428(b)(9), such period shall commence at the time the first payment of principal is due from the borrower.;
(6)in section 428J (20 U.S.C. 1078–10)—
(A)in subsection (c)(1), by adding at the end the following: No borrower may receive a reduction of loan obligations under both this section and section 460.; and
(B)in subsection (g)(2)—
(i)in subparagraph (B), by inserting or after the semicolon at the end;
(ii)by striking subparagraph (C);
(iii)by redesignating subparagraph (D) as subparagraph (C); and
(iv)in subparagraph (C), as redesignated by clause (iii), by striking 12571 and inserting 12601;
(7)in section 428K(g)(9)(B) (20 U.S.C. 1078–11(g)(9)(B)), by striking under subsection (ll)(3) of such section (42 U.S.C. 1395x(ll)(3)) and inserting under subsection (ll)(4) of such section (42 U.S.C. 1395x(ll)(4));
(8)in section 430A(f) (20 U.S.C. 1080a(f))—
(A)by striking and (6) and inserting and (5); and
(B)by striking (a)(6) and inserting (a)(5);
(9)in section 432 (20 U.S.C. 1082)—
(A)in subsection (b), by striking section 1078 of this title and inserting section 428; and
(B)in subsection (m)(1)(B)—
(i)in clause (i), by inserting and after the semicolon at the end; and
(ii)in clause (ii), by striking ; and and inserting a period;
(10)in section 435 (20 U.S.C. 1085)—
(A)in subsection (a)(2)(C)(ii), by striking a tribally controlled community college within the meaning of section 2(a)(4) of the Tribally Controlled Community College Assistance Act of 1978 and inserting a tribally controlled college or university, as defined in section 2(a)(4) of the Tribally Controlled Colleges and Universities Assistance Act of 1978;
(B)in subsection (d)—
(i)in paragraph (1)—
(I)in subparagraph (A)(ii)(III), by striking section 501(1) of such Code and inserting section 501(a) of such Code; and
(II)in subparagraph (G), by striking sections 428A(d), 428B(d), and 428C, and inserting sections 428B(d) and 428C,;
(ii)in paragraph (2)(A)(vi), by striking section 435(m) and inserting subsection (m);
(iii)in paragraph (3), by striking section 435(m) and inserting subsection (m); and
(iv)in paragraph (5)(A), by striking to any institution of higher education or any employee of an institution of higher education in order to secure applicants for loans under this part and inserting to any institution of higher education, any employee of an institution of higher education, or any individual or entity in order to secure applicants for loans under this part;
(C)in subsection (o)(1)(A)(ii), by striking Service and inserting Services; and
(D)in subsection (p)(1), by striking section 771 and inserting section 781; and
(11)in section 438(b)(2) (20 U.S.C. 1087–1(b)(2))—
(A)in the second sentence of subparagraph (A), by striking 427A(f) and inserting 427A(i);
(B)in the first sentence of subparagraph (B)(i), by striking 1954 and inserting 1986; and
(C)in the second sentence of subparagraph (F), by striking 427A(f) and inserting 427A(i).
403.Federal work-study programsSection 443 (42 U.S.C. 2753) is amended—
(1)in subsection (b)(2), by striking section 443 and inserting this section;
(2)in subsection (d)(1), by striking subsection (b)(2)(B) and inserting subsection (b)(2)(A); and
(3)in subsection (e)(1), in the matter preceding subparagraph (A), by striking in accordance with such subsection.
404.Federal Direct Loan Program
(a)Temporary authority to purchase loansSection 459A (20 U.S.C. 1087i–1) is amended—
(1)in subsection (a)—
(A)in paragraph (2), in the matter preceding subparagraph (A), by striking purchase of loans under this section and inserting purchase of loans under paragraph (1); and
(B)by inserting after paragraph (2) the following new paragraph:

(3)Temporary authority to purchase rehabilitated loans
(A)AuthorityIn addition to the authority described in paragraph (1), the Secretary, in consultation with the Secretary of the Treasury, is authorized to purchase, or enter into forward commitments to purchase, from any eligible lender (as defined in section 435(d)(1)), loans that such lender purchased under section 428F on or after October 1, 2003, and before July 1, 2010, and that are not in default, on such terms as the Secretary, the Secretary of the Treasury, and the Director of the Office of Management and Budget jointly determine are in the best interest of the United States, except that any purchase under this paragraph shall not result in any net cost to the Federal Government (including the cost of servicing the loans purchased), as determined jointly by the Secretary, the Secretary of the Treasury, and the Director of the Office of Management and Budget.
(B)Federal Register NoticeThe Secretary, the Secretary of the Treasury, and the Director of the Office of Management and Budget shall jointly publish a notice in the Federal Register prior to any purchase of loans under this paragraph that—
(i)establishes the terms and conditions governing the purchases authorized by this paragraph;
(ii)includes an outline of the methodology and factors that the Secretary, the Secretary of the Treasury, and the Director of the Office of Management and Budget will jointly consider in evaluating the price at which to purchase loans rehabilitated pursuant to section 428F(a); and
(iii)describes how the use of such methodology and consideration of such factors used to determine purchase price will ensure that loan purchases do not result in any net cost to the Federal Government (including the cost of servicing the loans purchased).; and
(2)by amending subsection (b) to read as follows:

(b)ProceedsThe Secretary shall require, as a condition of any purchase under subsection (a), that the funds paid by the Secretary to any eligible lender under this section be used—
(1)to ensure continued participation of such lender in the Federal student loan programs authorized under part B of this title; and
(2)
(A)in the case of loans purchased pursuant to subsection (a)(1), to originate new Federal loans to students, as authorized under part B of this title; or
(B)in the case of loans purchased pursuant to subsection (a)(3), to originate such new Federal loans to students, or to purchase loans in accordance with section 428F(a)..
(b)Other amendmentsPart D of title IV (20 U.S.C. 1087a et seq.) is amended—
(1)by repealing paragraph (3) of section 453(c) (20 U.S.C. 1087c(c));
(2)in section 455 (20 U.S.C. 1087e)—
(A)in subsection (d)(1)(C), by striking 428(b)(9)(A)(v) and inserting 428(b)(9)(A)(iv);
(B)in subsection (h), by striking (except as authorized under section 457(a)(1)); and
(C)in subsection (k)(1)(B), by striking , or in a notice under section 457(a)(1),;
(3)by repealing section 457 (20 U.S.C. 1087g); and
(4)in section 460 (20 U.S.C. 1087j)—
(A)in subsection (c)(1), by adding at the end the following: No borrower may receive a reduction of loan obligations under both this section and section 428J.; and
(B)in subsection (g)(2)—
(i)by striking subparagraph (A);
(ii)by redesignating subparagraphs (B) through (D) as subparagraphs (A) through (C), respectively; and
(iii)in subparagraph (C), as redesignated by clause (ii), by striking 12571 and inserting 12601.
405.Federal Perkins LoansPart E of title IV (20 U.S.C. 1087aa et seq.) is amended—
(1)in section 462(a)(1) (20 U.S.C. 1087bb(a)(1)), by striking subparagraph (A) and inserting the following:

(A)100 percent of the amount received under subsections (a) and (b) of this section for fiscal year 1999 (as such subsections were in effect with respect to allocations for such fiscal year), multiplied by;
(2)in section 463(c) (20 U.S.C. 1087cc(c))—
(A)in paragraph (2)—
(i)by moving the margins of subparagraph (A) 2 ems to the left; and
(ii)by striking subparagraph (B) and inserting the following:

(B)information concerning the repayment and collection of any such loan, including information concerning the status of such loan; and; and
(B)in paragraph (3)—
(i)by striking and (6) and inserting and (5); and
(ii)by striking (a)(6) and inserting (a)(5);
(3)in the first sentence of the matter preceding paragraph (1) of section 463A(a) (20 U.S.C. 1087cc–1(a)), by striking , in order to carry out the provisions of section 463(a)(8),;
(4)in section 464 (20 U.S.C. 1087dd)—
(A)in subsection (c)—
(i)in paragraph (1)(D)—
(I)by striking (I) and inserting (i); and
(II)by striking (II) and inserting (ii); and
(ii)in paragraph (2)(A)(iii)—
(I)by aligning the margin of the matter preceding subclause (I) with the margins of clause (ii);
(II)by aligning the margins of subclauses (I) and (II) with the margins of clause (i)(I); and
(III)by aligning the margins of the matter following subclause (II) with the margins of the matter following subclause (II) of clause (i); and
(B)in subsection (g)(5), by striking credit bureaus and inserting consumer reporting agencies;
(5)in section 465(a)(6) (20 U.S.C. 1087ee(a)(6)), by striking 12571 and inserting 12601;
(6)in section 467(b) (20 U.S.C. 1087gg(b)), by striking paragraph (5)(A), (5)(B)(i), or (6) and inserting paragraph (4) or (5); and
(7)in section 469(c) (20 U.S.C. 1087ii(c)), by striking and the term and all that follows through the period at the end and inserting and the term early intervention services has the meaning given the term in section 632 of such Act..
406.Need analysis
(a)AmendmentsPart F of title IV (20 U.S.C. 1087kk et seq.) is amended—
(1)in section 473 (20 U.S.C. 1087mm)—
(A)by striking For the purpose of this title, except subpart 2 of part A, and inserting (a) In general.—For the purpose of this title, other than subpart 2 of part A, and except as provided in subsection (b),; and
(B)by adding at the end the following:

(b)Special rule
(1)In generalNotwithstanding any other provision of this title, the family contribution of each student described in paragraph (2) shall be deemed to be zero for the academic year for which the determination is made.
(2)ApplicabilityParagraph (1) shall apply to any dependent or independent student with respect to determinations of need for academic year 2009–2010 and succeeding academic years—
(A)who is eligible to receive a Federal Pell Grant for the academic year for which the determination is made;
(B)whose parent or guardian was a member of the Armed Forces of the United States and died as a result of performing military service in Iraq or Afghanistan after September 11, 2001; and
(C)who, at the time of the parent or guardian's death, was—
(i)less than 24 years of age; or
(ii)enrolled at an institution of higher education on a part-time or full-time basis.
(3)InformationNotwithstanding any other provision of law, the Secretary of Veterans Affairs and the Secretary of Defense, as appropriate, shall provide the Secretary of Education with information necessary to determine which students meet the requirements of paragraph (2).;
(2)in section 475(c)(5)(B) (20 U.S.C. 1087oo(c)(5)(B)), by inserting of 1986 after Code;
(3)in section 477(b)(5)(B) (20 U.S.C. 1087qq(b)(5)(B)), by inserting of 1986 after Code;
(4)in section 479 (20 U.S.C. 1087ss)—
(A)in subsection (b) (as amended by section 602 of the College Cost Reduction and Access Act (Public Law 110–84))—
(i)in paragraph (1)(A)(i), by amending subclause (III) to read as follows:

(III)include at least one parent who is a dislocated worker; or; and
(ii)in paragraph (1)(B)(i), by amending subclause (III) to read as follows:

(III)is a dislocated worker or has a spouse who is a dislocated worker; or; and
(B)in subsection (c) (as amended by such section 602)—
(i)in paragraph (1)(A), by amending clause (iii) to read as follows:

(iii)include at least one parent who is a dislocated worker; or; and
(ii)in paragraph (2)(A), by amending clause (iii) to read as follows:

(iii)is a dislocated worker or has a spouse who is a dislocated worker; or;
(5)in section 479C (20 U.S.C. 1087uu–1)—
(A)in paragraph (1), by striking under and all that follows through ; and and inserting under Public Law 98–64 (25 U.S.C. 117a et seq.; 97 Stat. 365) (commonly known as the Per Capita Act) or the Indian Tribal Judgment Funds Use or Distribution Act (25 U.S.C. 1401 et seq.); and; and
(B)in paragraph (2)—
(i)by striking Alaskan and inserting Alaska;
(ii)by inserting (43 U.S.C. 1601 et seq.) before or the; and
(iii)by inserting of 1980 (25 U.S.C. 1721 et seq.) after Maine Indian Claims Settlement Act;
(6)in section 480(a)(2) (20 U.S.C. 1087vv(a)(2)), by striking 12571 and inserting 12511;
(7)in section 480(c)(2) (20 U.S.C. 1087vv(c)(2))—
(A)in the matter preceding subparagraph (A), by striking the following and inserting benefits under the following provisions of law; and
(B)by striking subparagraphs (A) through (J) and inserting the following:

(A)Chapter 103 of title 10, United States Code (Senior Reserve Officers' Training Corps).
(B)Chapter 106A of title 10, United States Code (Educational Assistance for Persons Enlisting for Active Duty).
(C)Chapter 1606 of title 10, United States Code (Selected Reserve Educational Assistance Program).
(D)Chapter 1607 of title 10, United States Code (Educational Assistance Program for Reserve Component Members Supporting Contingency Operations and Certain Other Operations).
(E)Chapter 30 of title 38, United States Code (All-Volunteer Force Educational Assistance Program, also known as the Montgomery GI Bill—active duty).
(F)Chapter 31 of title 38, United States Code (Training and Rehabilitation for Veterans with Service-Connected Disabilities).
(G)Chapter 32 of title 38, United States Code (Post-Vietnam Era Veterans’ Educational Assistance Program).
(H)Chapter 33 of title 38, United States Code (Post-9/11 Educational Assistance).
(I)Chapter 35 of title 38, United States Code (Survivors’ and Dependents' Educational Assistance Program).
(J)Section 903 of the Department of Defense Authorization Act, 1981 (10 U.S.C. 2141 note) (Educational Assistance Pilot Program).
(K)Section 156(b) of the Joint Resolution making further continuing appropriations and providing for productive employment for the fiscal year 1983, and for other purposes (42 U.S.C. 402 note) (Restored Entitlement Program for Survivors, also known as Quayle benefits).
(L)The provisions of chapter 3 of title 37, United States Code, related to subsistence allowances for members of the Reserve Officers Training Corps.; and
(8)in section 480(j)(1) (20 U.S.C. 1087vv(j)(1)), by striking 12571 and inserting 12511.
(b)Effective dateThe amendments made by—
(1)paragraph (1) of subsection (a) shall take effect on July 1, 2009; and
(2)paragraph (4) of such subsection shall be effective as if enacted as part of the amendments in section 602(a) of the College Cost Reduction and Access Act (Public Law 110–84), and shall take effect on July 1, 2009.
(c)Higher Education Opportunity ActSection 473(f) of the Higher Education Opportunity Act (Public Law 110–315) is amended by inserting , except that the amendments made in subsection (e) shall take effect on July 1, 2009 before the period at the end.
407.General provisions of title IV
(a)Delayed implementation of EZ FAFSANotwithstanding any other provision of law, the Secretary of Education shall be required to carry out the requirements under the following provisions of section 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) only for academic year 2010–2011 and subsequent academic years:
(1)In subsection (a) of such section—
(A)subparagraphs (A)(i) and (B) of paragraph (2);
(B)in paragraph (3)—
(i)the second sentence of subparagraph (A);
(ii)clauses (i) and (ii) of subparagraph (B); and
(iii)subparagraph (C);
(C)paragraph (4)(A)(iv); and
(D)paragraph (5)(E).
(2)Subsection (h) of such section.
(b)Other amendmentsPart G of title IV (20 U.S.C. 1088 et seq.) is amended—
(1)in the matter preceding paragraph (1) of section 481(c) (20 U.S.C. 1088(c)), by striking or any State, or private, profit or nonprofit organization and inserting any State, or any private, for-profit or nonprofit organization,;
(2)in section 482(b) (20 U.S.C. 1089(b)), by striking 413D(e), 442(e), or 462(j) and inserting 413D(d), 442(d), or 462(i);
(3)in section 483 (20 U.S.C. 1090)—
(A)in subsection (a)(3)(C), by inserting that after except; and
(B)in subsection (e)(8)(A), by striking identify and inserting determine;
(4)in section 484 (20 U.S.C. 1091)—
(A)in the matter preceding subparagraph (A) of subsection (a)(4), by striking certification,, and inserting certification,;
(B)in subsection (b)(1)(B)—
(i)by striking have (A) and inserting have (i); and
(ii)by striking and (B) and inserting and (ii);
(C)in subsection (f)(1), by striking part B and all that follows through part E in each place that the phrase occurs and inserting part B, part D, or part E;
(D)in subsection (h)—
(i)in paragraph (2), by striking (h)(4)(A)(i) and inserting (g)(4)(A)(i); and
(ii)in paragraph (3), by striking (h)(4)(B)(i) and inserting (g)(4)(B)(i); and
(E)in subsection (n), by striking section 1113 of Public Law 97–252 and inserting section 12(f) of the Military Selective Service Act (50 U.S.C. App. 462(f));
(5)in section 485 (20 U.S.C. 1092)—
(A)in subsection (a)—
(i)in paragraph (1)—
(I)the matter preceding subparagraph (A), by striking also referred to as the Family Educational Rights and Privacy Act of 1974 and inserting commonly known as the Family Educational Rights and Privacy Act of 1974; and
(II)in subparagraph (I), by striking handicapped students and inserting students with disabilities;
(ii)in paragraph (4)(B), by inserting during which after time period; and
(iii)in the matter preceding subclause (I) of paragraph (7)(B)(iv), by inserting education after higher;
(B)in subsection (e)(3)(B), by inserting during which after time period;
(C)in subsection (f)—
(i)in the matter preceding subparagraph (A) of paragraph (1), by inserting of after foreign institution; and
(ii)in paragraphs (3), (4)(A), (5), and (8)(A), by striking under this title each place it appears and inserting under this title, other than a foreign institution of higher education,;
(D)in subsection (g)(2), by striking subparagraph (G) and inserting paragraph (1)(G);
(E)in subsection (i)—
(i)in paragraph (2), by striking eligible institution participating in any program under this title and inserting institution described in paragraph (1);
(ii)in paragraph (3), in the matter preceding subparagraph (A), by striking eligible institution participating in any program under this title and inserting institution described in paragraph (1); and
(iii)in paragraph (5)(B), by striking the Family Educational Rights and Privacy Act of 1974 and inserting commonly known as the Family Educational Rights and Privacy Act of 1974;
(F)in subsection (k)(2), by inserting section before 484(r)(1); and
(G)in the matter preceding clause (i) of subsection (l)(1)(A), by striking subparagraph (B) and inserting paragraph (2);
(6)in section 485A (20 U.S.C. 1092a)—
(A)in subsection (a)—
(i)by striking or defined in subpart I of part C of title VII of the Public Health Service Act and inserting or an eligible lender as defined in section 719 of the Public Health Service Act (42 U.S.C. 292o); and
(ii)by striking under subpart I of part C of title VII of the Public Health Service Act (known as Health Education Assistance Loans) and inserting under part A of title VII of the Public Health Service Act (42 U.S.C. 292 et seq.);
(B)in subsection (b), by striking subpart I of part C of title VII of the Public Health Service Act and inserting part A of title VII of the Public Health Service Act (42 U.S.C. 292 et seq.);
(C)in subsection (e)—
(i)by striking Health Education Assistance Loan and inserting loan under part A of title VII of the Public Health Service Act (42 U.S.C. 292 et seq.); and
(ii)in paragraph (2), by striking 733(e)(3) and inserting 707(e)(3); and
(D)in subsection (f)—
(i)in paragraph (1)—
(I)in the second sentence, by striking subpart I of part C of title VII of the Public Health Service Act and inserting part A of title VII of the Public Health Service Act (42 U.S.C. 292 et seq.); and
(II)in the fourth sentence, by striking 728(a) and inserting 710; and
(ii)in paragraph (2), by striking subpart I of part C of title VII of the Public Health Service Act and inserting part A of title VII of the Public Health Service Act (42 U.S.C. 292 et seq.);
(7)in section 485B (20 U.S.C. 1092b)—
(A)in subsection (a)(5), by striking )) and inserting ); and
(B)in subsection (d)(3)(D), by striking the Family Educational Rights and Privacy Act of 1974 and inserting commonly known as the Family Educational Rights and Privacy Act of 1974;
(8)in section 487 (20 U.S.C. 1094)—
(A)in subsection (a)(23)(A), by inserting of 1993 after Registration Act;
(B)in subsection (c)(1)—
(i)in subparagraph (A)(i), by striking students receives and inserting students receive;
(ii)in subparagraph (F), by striking paragraph (2)(B) and inserting paragraph (3)(B); and
(iii)in subparagraph (H), by striking paragraph (2)(B) and inserting paragraph (3)(B);
(C)in subsection (f)(1), by striking 496(c)(4) and inserting 496(c)(3); and
(D)in subsection (g)(1), by striking subsection (f)(2) and inserting subsection (e)(2);
(9)in section 487A(b) (20 U.S.C. 1094a(b))—
(A)in paragraph (1)—
(i)by striking Any activities and inserting Any experimental sites; and
(ii)by striking June 30, 2009 and inserting June 30, 2010; and
(B)by adding at the end the following:

(4)Determination of successFor the purposes of paragraph (1), the Secretary shall make a determination of success regarding an institution's participation as an experimental site based on—
(A)the ability of the experimental site to reduce administrative burdens to the institution, as documented in the Secretary's biennial report under paragraph (2), without creating costs for the taxpayer; and
(B)whether the experimental site has improved the delivery of services to, or otherwise benefitted, students.;
(10)in section 489(a) (20 U.S.C. 1096(a))—
(A)in the third sentence, by striking has agreed to assign under section 463(a)(6)(B) and inserting has referred under section 463(a)(4)(B); and
(B)in the fourth sentence, by striking 484(h) and inserting 484(g);
(11)in section 491(l)(2)(A) (20 U.S.C. 1098(l)(2)(A)), by inserting the after enactment of; and
(12)in section 492(a) (20 U.S.C. 1098a(a))—
(A)in paragraph (1), by striking regulations and all that follows through The and inserting regulations for this title. The; and
(B)in paragraph (2), by striking Issues and all that follows through provide and inserting Issues.—The Secretary shall provide.
408.Program integrityPart H of title IV (20 U.S.C. 1099a et seq.) is amended—
(1)in section 496(a)(6)(G) (20 U.S.C. 1099b(a)(6)(G)), by striking the period at the end and inserting a semicolon; and
(2)in section 498(c)(2) (20 U.S.C. 1099c(c)(2)), by striking for profit and inserting for-profit.
409.Waiver of master calendar and negotiated rulemaking requirementsSections 482 and 492 of the Higher Education Act of 1965 (20 U.S.C. 1089, 1098a) shall not apply to the amendments made by this title, or to any regulations promulgated under those amendments.
VDeveloping institutions
501.Developing institutionsSection 502(b)(2) (20 U.S.C. 1101a(b)(2)) is amended by striking which determination and inserting which the determination.
VIInternational education programs
601.International education programs
(a)Higher Education Act of 1965Title VI (20 U.S.C. 1121 et seq.) is amended—
(1)in section 604(a) (20 U.S.C. 1124(a))—
(A)in the matter preceding subparagraph (A) of paragraph (2), by inserting the before Federal; and
(B)in paragraph (7)(D), by striking institution, combination and inserting applicant, consortium,; and
(2)in section 622(a) (20 U.S.C. 1131–1(a)), by inserting a period after title.
(b)Higher Education Opportunity ActThe matter preceding paragraph (1) of section 621 of the Higher Education Opportunity Act (Public Law 110–315) is amended by striking Section 631 (20 U.S.C. 1132) and inserting Section 631(a) (20 U.S.C. 1132(a)).
VIIGraduate and postsecondary improvement
701.Graduate and postsecondary improvement programsTitle VII (20 U.S.C. 1133 et seq.) is amended—
(1)in the matter preceding paragraph (1) of section 721(d) (20 U.S.C. 1136(d)), by striking services through and all that follows through resource centers and inserting services through pre-college programs, undergraduate prelaw information resource centers;
(2)in section 723(b)(1)(P) (20 U.S.C. 1136a(b)(1)(P)), by striking Sate and inserting State;
(3)in section 744(c)(6)(C) (20 U.S.C. 1138c(c)(6)(C)), by inserting of the National Academies after Institute of Medicine;
(4)in section 760 (20 U.S.C. 1140), by striking paragraph (1) and inserting the following:

(1)Comprehensive transition and postsecondary program for students with intellectual disabilitiesThe term comprehensive transition and postsecondary program for students with intellectual disabilities means a degree, certificate, or nondegree program that meets each of the following:
(A)Is offered by an institution of higher education.
(B)Is designed to support students with intellectual disabilities who are seeking to continue academic, career and technical, and independent living instruction at an institution of higher education in order to prepare for gainful employment.
(C)Includes an advising and curriculum structure.
(D)Requires students with intellectual disabilities to participate on not less than a half-time basis as determined by the institution, with such participation focusing on academic components, and occurring through 1 or more of the following activities:
(i)Regular enrollment in credit-bearing courses with nondisabled students offered by the institution.
(ii)Auditing or participating in courses with nondisabled students offered by the institution for which the student does not receive regular academic credit.
(iii)Enrollment in noncredit-bearing, nondegree courses with nondisabled students.
(iv)Participation in internships or work-based training in settings with nondisabled individuals.
(E)Requires students with intellectual disabilities to be socially and academically integrated with non-disabled students to the maximum extent possible.;
(5)in section 772 (20 U.S.C. 1140l)—
(A)in subsection (a)(2)(A), by striking with in and inserting with; and
(B)in the matter preceding subclause (I) of subsection (b)(1)(C)(ii), by striking subparagraph (C) and inserting clause (i);
(6)in section 781 (20 U.S.C. 1141)—
(A)in subsection (c)(1), by striking Service each place the term appears and inserting Services;
(B)in the matter preceding paragraph (1) of subsection (e)—
(i)by striking (as defined and all that follows through this Act) and inserting (as described in section 435(p)); and
(ii)by striking 435(j) and inserting 428(b);
(C)in subsection (g)(2), by striking Service and inserting Services; and
(D)in subsection (i)—
(i)in paragraph (1)(D), by striking consortia and inserting consortium; and
(ii)in paragraph (2)—
(I)in the paragraph heading, by striking consortia and inserting consortium; and
(II)by striking consortia each place the term appears and inserting consortium.
VIIIAdditional programs
801.Additional programsTitle VIII (20 U.S.C. 1161a et seq.) is amended—
(1)in section 802(d)(2)(D) (20 U.S.C. 1161b(d)(2)(D)), by striking regulation and inserting regulations;
(2)in section 804(d) (20 U.S.C. 1161d(d))—
(A)in the heading, by striking Definition and inserting Definitions; and
(B)by striking paragraph (2) and inserting the following:

(2)Public health service actThe terms accredited and school of nursing have the meanings given those terms in section 801 of the Public Health Service Act (42 U.S.C. 296).;
(3)in section 808(a)(1) (20 U.S.C. 1161h(a)(1)), by striking the Family Education Rights and Privacy Act of 1974 and inserting section 444 of the General Education Provisions Act (commonly known as the Family Educational Rights and Privacy Act of 1974);
(4)in section 819(b)(3) (20 U.S.C. 1161j(b)(3)), by inserting a period after 101(a);
(5)in section 820 (20 U.S.C. 1161k)—
(A)in subsection (d)(5), by inserting the before grant;
(B)in subsection (f)(2), by striking subpart each place the term appears and inserting section; and
(C)in subsection (h), by striking use and inserting used;
(6)in section 821 (20 U.S.C. 1161l)—
(A)in subsection (a)(1), by striking subsection (g) and inserting subsection (f); and
(B)in subsection (c)(1)(B), by striking within and inserting in;
(7)in section 824(f)(3) (20 U.S.C. 1161l–3(f)(3))—
(A)in subparagraph (A), by inserting a after submitting; and
(B)in subparagraph (C), by striking pursing and inserting pursuing;
(8)in section 825(a) (20 U.S.C. 1161l–4(a)), by striking the Family Educational Rights and Privacy Act of 1974 and inserting commonly known as the Family Educational Rights and Privacy Act of 1974;
(9)in section 826(3) (20 U.S.C. 1161l–5(3)), by striking the Family Educational Rights and Privacy Act of 1974 and inserting commonly known as the Family Educational Rights and Privacy Act of 1974;
(10)in section 830(a)(1)(B) (20 U.S.C. 1161m(a)(1)(B)), by striking of for and inserting of;
(11)in section 833(e)(1) (20 U.S.C. 1161n–2(e)(1))—
(A)in the matter preceding subparagraph (A), by striking because of and inserting based on; and
(B)in subparagraph (D), by striking purposes of this section and inserting purpose of this part;
(12)in section 841(c)(1) (20 U.S.C. 1161o(c)(1)), by striking 486A(d) and inserting 486A(b)(1);
(13)in section 851(j) (20 U.S.C. 1161p(j)), by inserting to be appropriated after authorized; and
(14)in section 894(b)(2) (20 U.S.C. 1161y(b)(2)), by striking the Family Educational Rights and Privacy Act of 1974 and inserting commonly known as the Family Educational Rights and Privacy Act of 1974.
802.Amendments to other higher education Acts
(a)Higher Education Amendments of 1998
(1)Incarcerated individualsSection 821(h) of the Higher Education Amendments of 1998 (20 U.S.C. 1151(h)) is amended to read as follows:

(h)Allocation of funds
(1)Fiscal year 2009From the funds appropriated pursuant to subsection (i) for fiscal year 2009, the Secretary shall allot to each State an amount that bears the same relationship to such funds as the total number of incarcerated individuals described in paragraphs (1) and (2) of subsection (e) in the State bears to the total number of such individuals in all States.
(2)Future fiscal yearsFrom the funds appropriated pursuant to subsection (i) for each fiscal year after fiscal year 2009, the Secretary shall allot to each State an amount that bears the same relationship to such funds as the total number of students eligible under subsection (e) in such State bears to the total number of such students in all States..
(2)Underground railroadSection 841(c) of the Higher Education Amendments of 1998 (20 U.S.C. 1153(c)) is amended by inserting this section after to carry out.
(b)Education of the Deaf Act of 1986Section 203(b)(2) of the Education of the Deaf Act of 1986 (20 U.S.C. 4353(b)(2)) is amended by striking and subsections (b) and (c) of section 209. and inserting and subsections (a), (b), and (c) of section 209.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
